DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganssle (U.S. Patent No. 3717879, made of record in IDS dated 02 December 2020), hereinafter known as Ganssle.
Regarding claim 1, Ganssle discloses (Figs. 1-6) a deployable membrane structure (see Fig. 1) for an antenna, the deployable membrane structure comprising: a membrane (10) comprising a plurality of first regions (12) of higher-stiffness material (col. 2, lines 19-37) integrally connected via one or more second regions (20) of lower-stiffness material (col. 2, lines 19-37), wherein the one or more second regions are formed from compliant material configured to permit the membrane to be folded into a collapsed configuration (see Figs. 4 and 6) and subsequently unfolded into a deployed configuration (see 
Regarding claim 2, Ganssle further discloses (Figs. 1-6) wherein in the collapsed configuration adjacent ones of the plurality of first regions are folded about a respective one of the one or more second regions which connects said adjacent first regions, so as to lie against one another (see Fig. 6).
Regarding claim 8, Ganssle further discloses (Figs. 1-6) wherein the membrane is configured to adopt a parabolic form in the deployed configuration (col. 1, lines 5-10, see Fig. 1).
Regarding claim 9, Ganssle further discloses (Figs. 1-6) wherein the second regions are arranged in strips along the radial and circumferential directions when the membrane is in the deployed configuration (see Fig. 1).
Regarding claim 10, Ganssle further discloses (Figs. 1-6) wherein the plurality of first regions are electrically connected to one another (see Fig. 1, all sections connected).
Regarding claim 11, Ganssle further discloses (Figs. 1-6) wherein adjacent ones of the plurality of first regions are spaced apart from each other by a respective one of the one or more second regions (see Fig. 1).
Regarding claim 12, Ganssle further discloses (Figs. 1-6) wherein said adjacent ones of the plurality of first regions and said respective one of the one or more second regions are electrically connected to one another (see Fig. 1, all sections connected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle in view of Watanabe et al. (EP 1246506 A1, made of record in IDS dated 02 December 2020), hereinafter known as Watanabe.
Regarding claims 3-5, Ganssle teaches the limitations of claim 1, but does not teach further details of the membrane.
Watanabe teaches (Figs. 1-2) wherein the membrane (12) comprises a continuous matrix extending throughout the plurality of first regions and the one or more second regions ([0078], tiraxial woven fabrics), 
wherein the membrane is formed of a composite material comprising a plurality of fibres in a compliant matrix ([0078]), and
wherein the plurality of first regions comprise material with a higher fibre density than the one or more second regions (taught by Ganssle above), and/or comprise a first matrix material having a higher stiffness than a second matrix material included in the one or more second regions, and
wherein the plurality of fibres comprise: a plurality of first fibres distributed over the plurality of first regions and the one or more second regions; and a plurality of second fibres confined to the plurality of first regions, wherein the plurality of second fibres act to reinforce the membrane in the plurality of first regions.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the continuous matrix of Watanabe in the antenna apparatus of Ganssle to improve elasticity and quasi-isotropy ([0080]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle as applied to claim 4 above, and further in view of Santiago Prowald et al. (U.S. Patent Application No. 20130340373), hereinafter known as Santiago.
Regarding claim 7, Ganssle teaches the limitations of claim 4, but does not teach further details regarding the fibres.
Santiago teaches wherein the plurality of fibres are carbon fibres ([0075]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the carbon fibres of Santiago in the antenna apparatus of Ganssle because ([0075]) “this type of surface does not require pretension and allows therefore reducing the motorisation requirements, as well as controlling the surface errors due to tensioning, such as faceting and pillowing (curvature inversion in tensioned membranes).”
Regarding claims 13 and 14, Ganssle teaches the limitations of claim 12, but does not teach further details regarding the fibres.
Santiago teaches wherein the plurality of first regions and the one or more second regions are formed of a composite material comprising electrically conductive fibres ([0075]), and
wherein the composite material is a carbon fibre reinforced silicone CFRS composite ([0075]).
Therefore, for the reasons stated in response to claim 7, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the carbon fibres of Santiago in the antenna apparatus of Ganssle.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle in view of Thomson et al. (U.S. Patent Application No. 20160352022), hereinafter known as Thomson.
Regarding claim 17, Ganssle teaches the limitations of claim 1, but does not teach an antenna feed.
Thomson teaches (Fig. 3) a primary reflector ([0046]) of the antenna when in the deployed configuration (see Fig. 3); and an antenna feed ([0046]) for transmitting or receiving a signal via the deployable membrane structure when the membrane is in the deployed configuration (see Fig. 3).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna feed of Thomson in combination with the reflector of Ganssle since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Parabolic reflectors are commonly fed with an antenna feed to enable wireless communications.
Allowable Subject Matter
6, 15, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach claim 6 as arranged, specifically “a plurality of first fibres distributed over the plurality of first regions and the one or more second regions; and a plurality of second fibres confined to the plurality of first regions, wherein the plurality of second fibres act to reinforce the membrane in the plurality of first regions.”
The prior art does not teach claim 15 as arranged, specifically “wherein the membrane comprises: a substrate; one or more reinforcing members disposed in one of the plurality of first regions to reinforce the membrane in said one of the plurality of first regions; and one or more openings formed in the substrate beneath said one or more reinforcing members.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896